

116 HR 8538 IH: To allow certain governmental pension plans to include firefighters, emergency medical technicians, and paramedics, and for other purposes.
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8538IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Holding (for himself, Mr. McHenry, Mr. Butterfield, Mr. Murphy of North Carolina, Ms. Foxx of North Carolina, Mr. Price of North Carolina, Mr. Walker, Mr. Rouzer, Mr. Bishop of North Carolina, Mr. Hudson, and Mr. Budd) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow certain governmental pension plans to include firefighters, emergency medical technicians, and paramedics, and for other purposes.1.Governmental pension plans may include certain firefighters, emergency medical technicians, and paramedics(a)In generalSubsection (d) of section 414 of the Internal Revenue Code of 1986 (relating to governmental plans) is amended to read as follows: (d)Governmental plan(1)In generalFor purposes of this part, the term governmental plan means—(A)a plan established and maintained for its employees by the Government of the United States, by the government of any State or political subdivision thereof, or by any agency or instrumentality of any of the foregoing,(B)any plan to which the Railroad Retirement Act of 1935 or 1937 applies and which is financed by contributions required under that Act,(C)any plan of an international organization which is exempt from taxation by reason of the International Organizations Immunities Act (59 Stat. 669), or(D)a plan which is established and maintained by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), or an agency or instrumentality of either, and all of the participants of which are employees of such entity substantially all of whose services as such an employee are in the performance of essential governmental functions but not in the performance of commercial activities (whether or not an essential government function).(2)Special rule for emergency response providersFor purposes of paragraph (1), a public safety agency (described in section 501(c) and exempt from taxation under section 501(a)) that employs emergency response providers (defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)), substantially all of whose services as emergency response providers are in the performance of firefighting services or out-of-hospital emergency medical services for a political subdivision of a State under a contract between such public safety agency and the political subdivision of a State, may opt to join the governmental plan of such State or political subdivision. .(b)Effective dateThe amendment made by this section shall apply to plan years beginning after the date of the enactment of this Act.